Citation Nr: 0927373	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim of entitlement to service connection for PTSD 
and assigned an initial 30 percent disability rating, 
effective March 26, 2003.

In July 2007, the Veteran and a friend testified before the 
undersigned Veterans Law Judge, seated at the RO in New 
Orleans, Louisiana.  A transcript of the hearing has been 
associated with the claims file. 

In December 2007, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas; but not by total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
and not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  38 U.S.C.A 
§ 5103, 5103A (West 2002).  Specifically, proper VCAA notice 
must inform the claimant of any information that is not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2008).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in April 2003 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's treatment records and provided him with two VA 
examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.


Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned. Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered. 38 C.F.R. § 4.126(a) (2008).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2008).

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  
DC 9411 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, PTSD.  The Veteran 
has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.

Under DC 9411, a 30 percent disability rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

The Veteran contends, by his testimony before the Board at 
the time of his July 2007 hearing, that the symptomology 
related to his service-connected PTSD warrants an initial 
disability rating in excess of 30 percent.  Specifically, the 
Veteran reported that he is too tense to be in the presence 
of a group, and if he is in a group, such as the auction he 
attends monthly, he must sit in the back.  The Veteran 
reported that he watches TV, but that he gets impatient 
sitting around and wants to get up and go outside.  The 
Veteran reported that he has a close relationship with his 
mother, but that he gets angry sometimes and has called the 
police for her protection.  The Veteran reported that he 
occasionally leaves a conversation with his mother and has to 
walk around the block. 

Also at the time of the July 2007 hearing for the Board, the 
Veteran's girlfriend of 25 years reported that the 
symptomology of the Veteran's PTSD has increased in severity.  
The Veteran's girlfriend reported that the Veteran used to 
have a whole bunch of friends, but that he can not deal with 
people any longer.  The Veteran's girlfriend reported that 
the Veteran gets agitated and mad and can not deal with it.  

VA treatment records dated in June 2002 indicate that the 
Veteran complained of increased hypervigilance, flashbacks, 
and nightmares.  Mental status examination revealed that the 
Veteran had an anxious affect, euthymic mood, automatic 
speech of normal rate and mildly-increased tone, without 
evidence of a formal thought disorder.   

VA treatment records from the Veteran's Resource Center in 
Baton Rouge, Louisiana, dated from September 2002 to June 
2008 indicate that the Veteran was hypervigilant, depressed, 
withdrawn, and anxious.  The Veteran reported disruptive 
sleep patterns and outbursts of anger.  The balance of the VA 
treatment records during this time reflect that the Veteran 
sought counseling for issues related to his anger with his 
mother, relationship problems with his girlfriend and her 
adult son, his relationship with his daughter, and his 
unhappiness and with the current amount of compensation he 
was receiving from VA for his service-connected PTSD, and his 
frustration with the process to remedy the same.  

VA treatment records dated in October 2002 indicate that the 
Veteran complained of irritability, especially with his 
mother.  Mental status examination revealed that the Veteran 
was alert, oriented, and cooperative, with an appropriate 
affect, stable mood, coherent thoughts, fair insight, and 
clear speech, without evidence of delusions or hallucinations 
or current suicidal or homicidal ideation.   

VA treatment records dated in November 2002 indicate that the 
Veteran complained of difficulty sleeping, dreams about the 
war, wanting to be alone, and nervousness.  Mental status 
examination revealed that the Veteran was alert, oriented, 
and cooperative, with an anxious affect, depressed mood, 
coherent thought processes, automatic judgment, intact 
insight, and normal speech, without suicidal or homicidal 
ideation.   

VA treatment records dated in February 2003 indicate that the 
Veteran complained of relationship problems with his 
girlfriend and sleep disturbances related to the military.  
Mental status examination revealed that the Veteran was 
alert, oriented, and cooperative, with an anxious affect, 
fair mood, coherent thought processes, automatic judgment, 
intact insight, and normal speech, without suicidal or 
homicidal ideation.   

Upon VA psychiatric evaluation in May 2003, the Veteran was 
appropriately dressed with adequate hygiene.  The Veteran 
exhibited a restricted range of affect, appropriate eye 
contact, and speech of normal rate, rhythm, and prosody.  The 
Veteran exhibited linear thought processes, without signs of 
a thought disorder or psychosis.  He denied any current 
suicidal or homicidal ideation.  He described daily intrusive 
thoughts, markedly diminished participation in significant 
activities, a foreshortened sense of future, and a feeling of 
detachment from others.  The Veteran described sleeping 
difficulties, irritability, hypervigilance, feelings of 
worthlessness, guilt, and sadness, and difficulty 
concentrating.  The examiner diagnosed the Veteran with major 
depressive disorder, recurrent, moderate severity; PTSD; and 
alcohol dependence, sustained full remission, and assigned 
the Veteran a GAF score of 55.  

In a letter received in December 2003, one of the Veteran's 
VA counselors documented the Veteran's treatment issues since 
being treated at the Veteran's Resource Center in Baton 
Rouge, Louisiana.  The counselor reported that the Veteran 
has been having difficulties with his girlfriend, and such 
difficulties increased in severity during the time the 
Veteran was in treatment.  The counselor also reported that 
the Veteran asserted that he quit working due to problems 
with anger control and concentration due to intrusive 
thoughts.  The counselor opined that the Veteran has severe 
impairment in his ability to function in the occupational, 
social, and family environments.  

VA treatment records dated in September 2004 indicate that 
the Veteran complained of sleep disturbances, feelings of 
depression, intrusive thoughts, nightmares about violence, 
anger directed towards his family, crying spells, 
concentration problems, and feelings of blame.  The 
psychiatrist found the Veteran to be alert, oriented, and 
cooperative, with an anxious mood, productive speech, 
coherent and goal-directed thought processes, grossly intact 
memory, good judgment, and fair to poor insight. 

In a letter dated in October 2004, the Chief of Police of the 
Veteran's town reported that he had known the Veteran for 
more than 30 years and he had been called to the Veteran's 
mother's residence on numerous occasions during the past 4 
years.  The Chief reported that the Veteran lost his temper 
with his mother for no apparent reason and would leave the 
premises when asked.  

In a letter received in November 2004, one of the Veteran's 
VA social workers documented the Veteran's treatment issues 
since being treated at the Veteran's Resource Center in Baton 
Rouge, Louisiana.  The social worker reported that the 
Veteran depicted a fight or flight pattern that seemed to 
have become more pervasive over time and appeared to have 
infiltrated many areas of him life.  The social worker 
reported that the Veteran took over his father's carpentry 
business until a heart condition prevented him working, and 
the subsequent free time led to more pronounced symptoms.  
The social worker commented upon the Veteran's instability in 
maintaining relationships and described the Veteran's 
difficulty with his girlfriend over her adult son and 
explosive behavior towards his mother.  The social worker 
reported that the Veteran complained of intrusive thoughts, 
nightmares, a disruptive sleep pattern, a depressed mood, and 
a tendency to feel jittery, on-edge, stressed-out, or 
panicky.  

VA treatment records dated in August 2003 and March 2004 
indicate that the Veteran complained of stress and 
depression, respectively.  Mental status examination on both 
occasions of treatment revealed that the Veteran was alert 
and cooperative, had an anxious affect, coherent thought 
processes, normal speech, automatic judgment and intact 
insight, without evidence of being overtly psychotic.  

VA treatment records dated in September 2004 indicate that 
the Veteran complained of sleep disturbances, depression, and 
anger.  Mental status examination revealed that the Veteran 
was alert, oriented, and cooperative, had a mood described as 
"I'm not doing well", an anxious affect, coherent and goal-
directed thought processes of depressed content, grossly 
intact memory, and fair judgment and insight, without 
delusions or hallucinations.

VA treatment records dated in January 2005 indicate that the 
Veteran complained of an increase in stress.  Mental status 
examination revealed that the Veteran was alert, oriented, 
and cooperative, had a good mood, an anxious affect, normal 
speech, coherent and goal-directed thought processes of mild 
to moderately depressed content, grossly intact memory, and 
fair judgment and insight, without delusions or 
hallucinations. 

VA treatment records dated in March 2005 indicate that the 
Veteran complained of problems with distressing dreams, 
intrusive thoughts, and depression.  Mental status 
examination revealed that the Veteran was alert and 
cooperative, had an aggravated mood, an anxious affect, 
normal speech, logical thought processes of depressed 
content, grossly intact memory, and fair judgment and 
insight, without delusions or hallucinations. 

VA treatment records dated in August 2005 indicate that the 
Veteran complained of feeling aggravated and depressed.  
Mental status examination revealed that the Veteran was 
alert, oriented, and cooperative, had a mood described as 
"not good", an anxious affect, normal speech, logical and 
coherent thought processes of mild to moderate depressed 
content, grossly intact memory, and good judgment and 
insight, without evidence of being overtly psychotic.  

VA treatment records dated in February 2006 indicate that the 
Veteran complained of depression and being on-edge with 
others.  Mental status examination revealed that the Veteran 
was alert, oriented, and cooperative, had a down mood, a 
slightly anxious affect, normal speech, logical and coherent 
thought processes of depressed content, grossly intact 
memory, and fair judgment and insight.

VA treatment records dated in May 2006 indicate that the 
Veteran complained of problems with meeting the demands of 
his mother.  Mental status examination revealed that the 
Veteran was alert, oriented, and cooperative, had a down and 
guilty mood, an affect within normal limits, coherent 
thought, normal speech, and intact insight, without delusions 
or hallucinations.     

VA treatment records dated in October 2006 indicate that the 
Veteran complained of a temper problem.  Mental status 
examination revealed that the Veteran was alert, oriented, 
and cooperative, maintained fair eye contact, was pleasant, 
had a mood described as "doing alright", a slightly anxious 
affect with heavy sighs, coherent thought processes of 
depressed content, grossly intact memory, and fair judgment 
and insight, without evidence of being overtly psychotic.  
The psychiatrist assigned the Veteran a GAF score of 48.   

VA treatment records dated in June 2007 indicate that the 
Veteran complained of problems with concentration and sleep.  
Mental status examination revealed that the Veteran was 
alert, oriented, and cooperative, maintained fair eye 
contact, was pleasant, had a fair mood, an anxious affect 
with heavy sighs, coherent thought processes of depressed 
content, grossly intact memory, and fair judgment and 
insight, without evidence of being overtly psychotic.  The 
psychiatrist assigned the Veteran a GAF score of 48.   

VA treatment records dated in January 2008 indicate that the 
Veteran complained of a decreased appetite, feeling tearful, 
guilty, and easily angered, and having low energy and limited 
interest in things.  Mental status examination revealed that 
the Veteran was alert, oriented, and cooperative, maintained 
fair eye contact, was pleasant, had a down mood, an anxious 
affect, coherent thought processes of depressed content, 
grossly intact memory, and fair judgment and insight, without 
evidence of being overtly psychotic.  The psychiatrist 
assigned the Veteran a GAF score of 45.   

Upon VA psychological evaluation in March 2009, the Veteran 
was cooperative, able to concentrate, and alert and oriented 
to time, place, person, and situation.  The Veteran exhibited 
adequate grooming and hygiene.  The Veteran appeared somewhat 
agitated and emotionally numb, with speech of normal volume, 
production, and clarity.  No delusions or hallucinations were 
detected, and the Veteran denied any current suicidal or 
homicidal ideation.  The examiner noted that the Veteran's 
symptomology of PTSD, to include hyperarousal, response to 
trauma reminders, and numbing and detachment, have worsened, 
and that such problems have a negative impact on his social 
life.  The examiner noted that the Veteran has become very 
isolated and his ability to work is severely compromised by 
his worsening PTSD.  The Veteran was diagnosed with PTSD and 
major depressive disorder and assigned a GAF score of 40.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 generally 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, of school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 generally reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A score of 61-70 generally reflects mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD 
most closely approximates a 70 percent rating, effective from 
March 26, 2003, the date of the award of service connection.  
In this case, the Veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas.  The symptoms exhibited by the Veteran include 
difficulty getting along with people; outbursts of anger; 
feelings of depression; sleep disturbances; anxiety; 
irritability; and isolation.  In December 2003, a counselor 
stated that the Veteran had severe impairment in his ability 
to function in the occupational, social, and family 
environments.  In March 2009, the VA examiner noted that the 
Veteran had become very isolated and that his ability to work 
is severely compromised by his worsening PTSD.  

There is no evidence, however, of total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  Importantly, the Veteran has maintained, albeit 
very strained at times, a 25-year relationship with his 
girlfriend and acts as a caretaker and describes a close 
relationship with his mother.  The Veteran also maintains a 
relationship with his daughter.  He has consistently, with 
the exception of one occasion, reported during his treatment 
for PTSD that he had to stop working handling his father's 
carpentry business due to his cardiac condition.  As such, a 
disability rating in excess of 70 percent for PTSD is not 
warranted, as the evidence of record does not more nearly 
approximate the criteria for a 100 percent higher rating.

A higher score is also not available under the extra-
schedular rules.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
But if the level of severity and symptomatology of the 
Veteran's service-connected disability is compared to the 
established criteria found in the rating schedule and the 
schedular rating is adequate, no extra schedular rating is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The 
symptoms manifested by the Veteran's PTSD disability were 
found in the schedular criteria.  Since the schedular 
criteria were adequate to evaluate the Veteran's PTSD 
disability, no extra-schedular rating is warranted.  


ORDER

An initial disability of 70 percent for PTSD, and not higher, 
is granted, subject to the criteria governing payment of 
monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


